Dear Mr. Tolor:
In your request for an Attorney General's Opinion, you have asked:
      Whether Southern University-Shreveport may advertise for students to enroll and attend school at Southern's Campus?
The applicable statute is LSA-R.S. 43:111, Sections A(4), A(6) and C.  The applicable parts of LSA-R.S. 43:111 read as follows:
      "(A) The State, or any department, officer, board or Commission shall not expend any public funds for advertising in any newspaper, book, pamphlet, periodical, or radio and television stations except as follows:"
      "(4) Announcements by educational institutions of extension course offerings."
      "(6) Announcements by departments or auxiliary units of institutions of higher education, to promote cultural or educational programs sponsored by such departments or units for the public's cultural and intellectual benefit, limited to a maximum of fifteen percent of the cost of the event or three thousand dollars, whichever is larger."
      "(C) However, any public institution of higher education, any management board thereof, and the Board of Regents may expend public funds for advertising designed to:  (1) increase the number of other race students enrolled in a public institution of higher education, and (2) increase the percentage of black high school graduates that pursue a higher education; provided that such advertising expenditures shall not exceed the amounts necessary to implement the provisions of the consent decree entered in United States of America vs. State of Louisiana, et al., United States District Court for the Eastern District of Louisiana, Docket Number 80-3300-A."
Thus, Southern University's wish to advertise under the stipulations set forth in LSA-R.S. 43:111(c) should encounter no legal impediments.
Therefore, a valid public institution of higher education such as Southern University may implement minority recruitment procedures in good faith as delineated in LSA-R.S. 43:111A(4), A(6) and C.
I hope this opinion has sufficiently addressed your concerns. If, I can be of further assistance to you, please call my office.
Sincerely,
                           RICHARD P. IEYOUB Attorney General
                           BY: BETH A. CONRAD Assistant Attorney General